Citation Nr: 1019753	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-03 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 percent 
for migraines.

2.  Entitlement to an increased rating for migraines, on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1997 to October 
1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision, upon reconsideration of 
a December 2003 rating decision, in which the RO, inter alia, 
granted the Veteran's claim of a rating in excess of 
10 percent for migraines, assigning a 30 percent rating, 
effective July 3, 2003.  In July 2005, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in January 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2006.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Muskogee, 
Oklahoma, which certified the appeal to the Board.

In April 2008, the Board, inter alia, denied a rating in 
excess of 30 percent for migraines.  The Veteran appealed 
that denial to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2010 Memorandum 
Decision, the Court found that the Board's April 2008 
decision contained inadequate reasons and bases pertaining to 
a failure to consider staged ratings pursuant to Hart v. 
Mansfield, 21 Vet. App. 505 (2007), unsupported reasoning for 
the reliance on some medical evidence instead of others, and 
a failure to discuss the adequacy of VA examinations and 
outpatient records.  The Court, therefore, vacated that 
portion of the Board's decision denying a rating in ecess of 
30 percent for migraines, and remanded that matter to the 
Board for further proceedings consistent with the Memorandum 
Decision.

The Board's decision addressing the claim for a rating in 
excess of 30 percent for migraines, on a schedular basis, is 
set forth below.  The matter of the Veteran's r entitlement 
to an increased rating for migraines, on an extra-schedular 
basis, is addressed in the remand following the order; that 
matter is being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that the 
Veteran raised the issue of total disability rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU).  The claims file reflects that the 
Veteran's entitlement to a TDIU has not been addressed by the 
RO.  As such, this matter is not properly before the Board, 
and is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the matter herein decided have been accomplished.

2.  Pertinent to the July 2003 claim for increase, prior to 
April 8, 2004, the Veteran's service-connected migraines were 
manifested by attacks occurring two to three times per week, 
but without very frequent completely prostrating and 
prolonged attacks productive of severe economic adaptability.  

3.  From the April 9, 2004 VA date of outpatient treatment 
through April 2, 2007, the Veteran's service-connected 
migraines were manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic adaptability.

4.  Since the date of an April 3, 2007 VA examination, the 
Veteran's service-connected migraines have been manifested by 
frequent attacks, but these attacks have not been shown to be 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic adaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
migraines for the period prior to April 8, 2004, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 
(2009).  

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 50 percent rating for migraines, for the 
period from April 9, 2004 through April 2, 2007, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 
(2009).  

3.  The criteria for a rating in excess of 30 percent for 
migraines, from April 3, 2007, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2003 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for an 
increased rating for service-connected migraines, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The August 2004 RO rating decision reflects 
the initial adjudication of the claim after issuance of the 
August 2003 letter.

Post rating, the January 2006 SOC set forth the rating 
criteris for evaluating migraine headaches.  Later, a May 
2006 letter provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the above-described notice, and opportunity for 
the Veteran to respond, the May 2007 supplemental SOC (SSOC) 
reflect readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of this latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA treatment records, and the reports of September 2003, 
October 2005, and April 2007 VA and VA contract examinations.  
Also of record and considered in connection with this matter 
are various written documents provided by the Veteran, his 
employer and co-worker, his wife, and his representative, on 
his behalf.

The Board also finds that no additional RO action to further 
develop the record in connection with the claim for a rating 
in excess of 30 percent for migraines is warranted.  The 
Board acknowledges, as noted by the Veteran's representative 
in his appeal to the Court, that, the April 2007 VA examiner 
did not review the claims file in conjunction with the 
examination and prior to rendering an opinion that the 
Veteran's migraine headaches were not prostrating.  
Nonetheless, the report of examination reflects consideration 
of the Veteran's assertions.  Furthermore, as indicated 
below, in evaluating claims for increase, it is the Veteran's 
current level of disability that is at issue.  As the Board 
has assigned staged ratings for migraine(as indicated, 
below), and the Veteran is awarded the highest possible 
schedular rating for migraines from when his migraines 
increased in severity until the April 2007 examination, the 
Veteran is not prejudiced by the April 2007 examiner's 
failure to review the claims file and consider the existence 
of prostrating attacks based on the Veteran's entire history.  
The examiner based his opinion on the Veteran's current 
symptoms as reported to him during examination, and the 
staged rating reflects such symptomatology.  For these 
reasons, the Board finds that the April 2007 examination 
report is adequate for schedular consideration, and that, on 
these facts, further examination is not warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation.  See Hart, 21 
Vet. App. at 509-10.  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods pertinent to the current .   .

The Veteran's service-connected migraines are rated under 38 
C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 
8100, a 30 percent rating is warranted for headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  Very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent rating.  
38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  According to Stedman's Medical 
Dictionary, 27th Edition (2000), pg. 1461, prostration is 
defined as "[a] marked loss of strength, as in exhaustion." 

Considering the pertinent evidence in light of the above, the 
Board finds that, pertinent to the July 3, 2003 date of the 
claim for increase, a rating in excess of 30 percent for 
migraines is not warranted through April 8, 2004.

The relevant medical evidence reflecting sufficient findings 
to assess the severity of the Veteran's service-connected 
migraines during this time frame are the report of a 
September 2003 VA examination and VA outpatient treatment 
records.  On September 2003 VA examination, the Veteran 
reported two to three headaches per week, approximately 30 to 
45 minutes in duration.  Bending over was described as 
uncomfortable, and shaking his head would make headaches 
worse.  Physical examination of the head revealed mild 
tenderness over the posterior head regions as well as of the 
tempromandibular joints, neither of which reproduced pain.  
No cranial bruits were heard.  The neck was supple.  On 
cranial nerve examination, the pupils were seven millimeters 
and briskly reactive.  The fields were full, discs were flat, 
and the extraocular movements were full without nystagmus.  
Facial sensation was normal.  Hearing was intact.  The uvula 
and palate elevated in the midline, and the tongue protruded 
in the midline.  Motor and sensory testing, coordination, 
station, and gait were all within normal limits.  No sensory 
abnormalities were seen.  The Veteran was diagnosed with 
migraine headaches.  An MRI showed no abnormalities.

VA outpatient treatment records dated in November 2003 
documented complaints of headaches two to three times weekly, 
lasting approximately 30 to 45 minutes.  Headaches were 
relieved by rest, and were not accompanied by nausea, 
vomiting, or light sensitivity.

Thus, for the period prior to April 9, 2004, the pertinent 
medical evidence does not establish that the Veteran's 
migraines were manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic adaptability.  While the Veteran complained of 
headaches two to three times per week for 30 to 45 minutes, 
the headaches were relieved with rest and not accompanied by 
nausea, vomiting, or light sensitivity; these symptoms are 
not indicative of completely prostrating and prolonged 
attacks.

The Board notes, however, that an April 9, 2004 VA outpatient 
treatment record reflects an increase in migraine 
symptomatology that continued through April 2, 2007; as 
discussed below, these symptoms appear to approximate the 
level of disability contemplated in the next higher rating.  
Accordingly, the Board finds that, affording the Veteran the 
benefit of the doubt, for the period from April 9, 2004 
through April 2, 2007, the criteria for a 50 percent for the 
Veteran's service-connected migraines are met.

The medical evidence reflecting sufficient findings to assess 
the severity of the Veteran's service-connected migraines 
during this time frame are VA outpatient treatment records, 
an October 2005 VA contract examination, and statements from 
the Veteran's employer, co-worker, and his wife.  On April 
2004 neurology consult, the Veteran reported increased 
symptomatology regarding his headaches, to include intense, 
throbbing pain behind his eyes about four to five times per 
week.  He reported nausea and a feeling of light headedness 
at least half of the time that he suffered from headaches.  
The Veteran noted that he had light sensitivity, and when he 
had headaches, he would lie down.  During headaches, he could 
not drive.  He could not move without becoming nauseous.  The 
neurologist noted that during the headache, the Veteran was 
so handicapped that he could not drive, function, or take 
care of his children.  The Veteran stated that his symptoms 
were not relieved by medication.  On physical examination, 
the neurologist reported normal findings.

A July 2005 lay statement from the Veteran's employer 
indicated that the Veteran had "almost daily" headaches, 
which were sometimes so severe that the Veteran could not 
open his eyes.  The headaches lasted for up to an hour.  A 
co-worker of the Veteran also indicated that the Veteran's 
headaches came without warning, which often left him totally 
incapacitated sometimes up to an hour.  The Veteran's wife 
noted that the Veteran often had to pull over on the highway 
to wait for headaches to subside while he was driving.

On October 2005 VA contract examination, the Veteran reported 
throbbing, painful, incapacitating headaches, aggravated by 
light, noise, and movement.  They occurred about once every 
two days, lasting 30 minutes up to one to three hours or 
more, during which he stayed in bed, unable to do anything.  
The Veteran was on prescription medication for his headaches.  
Functional impairment was described as total impairment.  The 
Veteran was not presently working.  On neurological 
examination, findings were within normal limits.  The Veteran 
was diagnosed with migraines.

Collectively, the medical and lay evidence from April 9, 2004 
through April 2, 2007 reflects that the Veteran has had 
severe, prostrating attacks occurring several times per week, 
with considerable interference with employment and total 
functional impairment.  The Veteran has reported that his 
migraines consisted of intense, throbbing pain, accompanied 
by nausea and light sensitivity; he was described by a 
medical professional to be "so handicapped" that he could 
not drive, function, or take care of his children during 
headaches.  Another physician indicated that the Veteran had 
total functional impairment.  Resolving all reasonable doubt 
in the Veteran's favor, the Board finds that, from April 9, 
2004 through April 2, 2007, the evidence reflects 
symptomatology more consistent with a 50 percent rather than 
a 30 percent rating.

There is no basis for assignment of any higher schedular 
rating for the time frame in question.  As 50 percent is the 
highest rating available under Diagnostic Code 8100, a higher 
rating is not assignable under this diagnostic code.  While 
the Board has considered the applicability of other 
diagnostic codes for evaluating the disability, because the 
Veteran has only been diagnosed with migraine headaches, 
there is no basis for assigning a schedular rating under an 
alternative diagnostic code under 38 C.F.R. § 4.124a.

Based on the foregoing, the Board finds that the criteria for 
a 50 percent, but no higher, schedular rating for the 
Veteran's migrains, for the period from April 9, 2004 through 
April 2, 2007, are met.  

The Board further finds, however, that at no point since 
April 3, 2007 have the Veteran's migraines met the criteria 
for rating greater than 30 percent.  On April 2007 VA 
examination, the Veteran reported at least three migraines a 
week, lasting for one to two hours.  He reported that heat, 
noise, and bright light caused migraines.  During a migraine, 
he tried not to move his head around too much, and he shut 
his eyes for awhile.  Nausea and vomiting were denied, but 
occasional lightheadedness was reported.  The Veteran stated 
that sitting still and relaxing helped relieve his symptoms.  
During headaches, the Veteran could continue with regular 
activity, but headaches slowed him down.  Once a week he had 
to lie down for 15 to 20 minutes to get relief from a 
headache.  The Veteran was on daily prescription medication 
for headaches, which helped relieve his symptoms.

On neurological examination, findings were within normal 
limits.  The Veteran was diagnosed with migraines.  The 
physician noted that the Veteran had at least three migraines 
a week, which were not prostrating.  The Veteran's symptoms 
required him to lie down for 15 minutes at least once per 
week because of his headaches.

The above-noted evidence reflects that, since April 3, 2007, 
the Veteran's migraine symptoms have included non-prostrating 
attacks, occurring up to three times per week.  Once a week, 
the Veteran has needed to lie down for 15 to 20 minutes to 
get relief from a headache. Further, the Veteran stated that 
although headaches slowed him down, he was able to continue 
with regular activity.  These facts reflect a level of 
symptomatology is more consistent with a 30 percent 
disability rating for migraines.  Thus, since April 3, 2007, 
the Veteran did not suffer from prolonged, very frequent and 
completely prostrating attacks, causing severe economic 
adaptability, and a rating in excess of 30 percent is not 
warranted.

The Board has applied the benefit-of-the doubt doctrine in 
determining that, from April 9, 2004 through April 2, 2007, 
the criteria for a 50 percent rating are met, but finds that 
the preponderance of the evidence is against assignment of a 
rating in excess of 30 percent before April 9, 2004 or since 
April 2, 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4,3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

A rating in excess of 30 percent for migraines, prior to 
April 9, 2004, is denied.

A 50 percent rating for migraines, from April 9, 2004 through 
April 2, 2007, is granted, subject to the legal authority 
governing the payment of compensation benefits.

A rating in excess of 30 percent for migraines, since April 
3, 2007, is denied.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for an increased rating for migraines, on 
an extra-schedular basis pursuant to 38 C.F.R. § 3.321, is 
warranted.

The Veteran asserts that the rating schedule does not 
adequately assess the impact his migraines have on his 
employment and daily life.  In this regard, he stated that he 
has difficulty obtaining employment when he reveals that he 
suffers from migraines, migraines interfere with his ability 
to drive, and he cannot play with his children because he 
spends so much time lying down.  The Board interpreted these 
statements as raising the matter of extra-schedular 
consideration.  See 38 C.F.R. § 3.321(b) (2009).

A determination of whether a claimant is entitled to an 
extra-schedular rating under § 3.321(b) is a three step 
inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
the RO or Board determines that (1) the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology, and (2) the disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then (3) the case 
must be referred to an authorized official to determine 
whether, to accord justice, an extra-schedular rating is 
warranted.  Id.

Although the RO cited relevant law pertaining to extra-
schedular consideration in a January 2006 SOC, the Board 
notes that the RO has not considered the matter of an extra-
schedular rating.  To avoid any prejudice to the Veteran, the 
RO should consider the matter of an extra-schedular rating, 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Hence, a remand for this purpose is 
warranted.

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the matter remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).  The actions identified herein are consistent with 
the duties to notify and assist imposed by the VCAA.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the action requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for an increased rating for migraines, on 
an extra- schedular basis pursuant to 38 
C.F.R. § 3.321.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159. All records and responses 
received should be associated with the 
claims file. If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for an 
increased rating for migraines, on an 
extra-schedular basis pursuant to 38 
C.F.R. § 3.321, in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
consideration of whether any further 
staged rating, pursuant to Hart (cited to 
above), is appropriate.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


